DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 08/09/2021.  Claims 1–5 are pending.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–3 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1–4 of U.S. Patent No. 10,966,570 to McFadden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim limitation of the pending claims is present in the previously allowed claims.
Claims 1–3 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1–4 & 27–28 of U.S. Patent No. 11,083,335 to McFadden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim limitation of the pending claims is present in the previously allowed claims.
Claims 1–3 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3–4 & 10 of U.S. Patent No. 11,083,336 to McFadden et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim limitation of the pending claims is present in the previously allowed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–2 & 4–5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,848,318 to Brewer.
With regard to claim 1, Brewer discloses a deep fryer (abstract), comprising: a cooking vessel (14) for holding a cooking medium (Fig. 4; Col. 3, lines 33–42), the cooking vessel (14) comprising: a front wall (32) (Fig. 4; Col. 3, lines 56–65); a rear wall (34) (Fig. 4; Col. 3, lines 56–65); a bottom wall (35) (Fig. 4; Col. 3, lines 56–65); and opposing sidewalls (36, 37, 38, 39) (Fig. 4; Col. 3, lines 56–65); and a natural draft combustion system (Col. 4, lines 53–61) comprising: at least one supply conduit (113, 115) for receiving and distributing a combustion gas (Fig. 6; Col. 5, lines 60–65), at least one burner (66) in fluid communication with the at least one supply conduit (113, 115) (Fig. 6; Col. 5, lines 54–65); and a combustion chamber (68, 70) in fluid communication with the at least one burner (66) (Fig. 4; Col. 4, lines 29–33), the combustion chamber (68, 70) forming a discrete enclosed chamber and being exterior to and in heat transfer communication with an exterior surface of one of the sidewalls (37, 39) (Fig. 4; Col. 4, lines 29–33).
With regard to claim 2, Brewer further discloses the combustion chamber (68, 70) is disposed in a generally horizontal orientation (Figs. 2 & 4).
With regard to claim 4, Brewer further discloses he at least one burner (66) is generally straight (Fig. 2).
With regard to claim 5, Brewer further discloses the combustion gas flows in response to a natural pressure differential between the combustion gas and the surrounding atmospheric condition (Col. 2, lines 11–17; Col. 4, lines 53–61; manifold is pressurized; stack is at atmospheric condition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of  US 6,178,964 to McFadden.
Brewer fails to disclose the at least one burner includes an angle portion.  McFadden teaches a burner (30) including an angle portion (Fig. 1a).  It would have been obvious to one of ordinary skill in the art to combine the fryer of Brewer with the burner of McFadden because such a combination would have had the added benefit of rearranging the design location of the burner for optimized space usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
December 16, 2022